—In an action to set aside the transfer of a certain parcel of real property as having been transferred with the intent to defraud the plaintiff-judgment-creditor, the defendant transferee Dorothy A. Elliot appeals from an order of the Supreme Court, Kings County (Krausman, J.), dated June 30, 1992, which denied her motion for summary judgment dismissing the complaint insofar as it is asserted against her.
Ordered that the order is affirmed, with costs.
The trial court properly determined that the plaintiff has established a triable issue of fact with respect to whether or not the real property in question was transferred with actual intent to defraud it (see, Debtor and Creditor Law § 276).
The appellant’s assertion that the plaintiff’s cause of action is time-barred is without merit. For a cause of action based upon a claim of actual intent to defraud pursuant to Debtor and Creditor Law § 276, the six-year limitations period of CPLR 213 (8), as read in light of the two-year discovery rule set forth in CPLR 203 (f [now g]), is controlling (see, McGuinness v Standard Drywall Corp., 193 AD2d 518; Piedra v Vanover, 174 AD2d 191, 194). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.